  Case 3:20-cv-01238-K-BH Document 6 Filed 07/31/20           Page 1 of 1 PageID 22



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ABEL LIRA,                                  )
     ID # 20010993,                         )
           Plaintiff,                       )
vs.                                         )   No. 3:20-CV-1238-K-BH
                                            )
DALLAS COUNTY JAIL,                         )
         Defendant.                         )   Referred to U.S. Magistrate Judge

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. The case will be dismissed by

separate judgment for failure to prosecute or follow orders of the Court.

      SO ORDERED.

      Signed July 31st, 2020.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
